OPINION OF THE COURT
On review of submissions pursuant to rule 500.2 (b) of the Rules of the Court of Appeals (22 NYCRR 500.2 [g]), order reversed, with costs, and judgment of Supreme Court, New York County, reinstated for the reasons stated in the dissenting memorandum by Justice Arnold Fein at the Appellate Division (88 AD2d 517, 518), to which we add only that the testimony of the building superintendent that his usual practice was to tell the tenants when the water was to be turned back on and that he knew when he turned the water back on on August 27 that everyone had left the L & D premises and that he could not get into those premises, establishes a sufficient basis for the jury’s finding of negligence on the part of the owner and management company.
Concur: Chief Judge Cooke and Judges Jasen, Gabrielli, Jones, Wachtler, Fuchsberg and Meyer.